Citation Nr: 1701006	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for right knee derangement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Chicago, Illinois, RO.

In March 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired.  In June 2016, the Veteran was afforded another videoconference hearing before the undersigned VLJ.  Transcripts of the hearings have been associated with the claims file.

The matter of the Veteran's entitlement to an increased rating for his right knee disability was previously before the Board and was remanded for additional development in December 2013, October 2014, and April 2016.  A review of the records shows that further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is also on appeal because the Veteran has alleged that his service-connected right knee disability interferes with his employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  § 38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it is necessary to obtain recent treatment records and provide an adequate examination of the Veteran's right knee disability.

In February 2016, the Veteran submitted a January 2016 VA treatment note for the Board's consideration.  Review of the claims file shows that the most recent VA treatment records associated with the claims file are dated in September 2015.  As there are outstanding pertinent records that have not been associated with the claims file, the Board finds that all pertinent VA medical records dated after September 2015 should be obtained and associated with the claims file on remand.

In October 2015, the Veteran was afforded a VA examination of his right knee pursuant to the October 2014 Board remand directives.  The Board finds that this examination is inadequate because it did not include the range of motion testing results required by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted on the Veteran's right knee and his opposite undamaged joint, the left knee, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. Id. at 165.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.

Lastly, the Board also finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran, in light of the Veteran's testimony that his right knee disability has limited his ability to perform some of the necessary functions of his employment.  See Hearing Transcript p. 5.  More specifically, the Veteran testified that his right knee condition limits his ability to walk and his ability to climb which prohibits him from inspecting property, and has required him to incur additional expenses in hiring outside companies to assist him with these functions.  See Hearing Transcript pp. 5-7.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009) ().  Therefore, the Board will remand for consideration of a TDIU rating under Rice.

However, since the Veteran was still actually employed at the time of the hearing before the Board but described interference with his employment because of his right knee disability, the RO should also consider whether an extraschedular rating is warranted in this case under 38 C.F.R. § 3.321(b) for the service-connected right knee condition.  38 C.F.R. § 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application for a TDIU (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

2.  Obtain any VA Medical treatment records dated from September 2015 forward and associate them with the claims file.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's right knee, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged left knee.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

b) The examiner should describe the characteristics of any right knee scar(s) and discuss the symptoms associated with it/them.

c) The examiner should state whether there is right knee instability that is best characterized as moderate or severe.

d) The examiner should assess the impact of the Veteran's service connected right knee disability on his activities of daily living, including his occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims in light of all the additional evidence received.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






